Citation Nr: 1221116	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  97-03 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for skin cancer (other than on the face), to include as due to herbicide exposure.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) and at the housebound rate.  


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran had active military service from October 1952 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in June 1996 and April 2000.  

This appeal first came before the Board in June 1999, at which time service connection was denied for a left lower extremity disability and for back strain, and the appeal for service connection for skin cancer (other than on the face) was remanded.  The appeal was returned to the Board, and, in July 2001, the Board denied entitlement to specially adapted housing or a special home adaptation grant and financial assistance in the purchase of an automobile or other conveyance and adaptive equipment therefore, and remanded the claims for SMC and for service connection for skin cancer (other than on the face) and for a respiratory disorder. 

The Veteran appealed the denials of entitlement to specially adapted housing or a special home adaptation grant and financial assistance in the purchase of an automobile or other conveyance, and adaptive equipment therefor, to the United States Court of Appeals for Veterans Claims (Court), which vacated the denials in a March 2003 order.  The VA General Counsel appealed this Court decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  

In May 2004, the Federal Circuit vacated the Court's decision in light of Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In a second order, in July 2004, the Court recalled and revoked the March 2003 order and again vacated the July 2001 Board denials.  The VA General Counsel again appealed this case to the Federal Circuit.  In March 2008, the Federal Circuit noted that the case had been stayed pending the its decision in Roan v. Principi, 2004-7093, which itself had been stayed pending the disposition in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and its companion case, Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  In the March 2008 order, the Federal Circuit noted that the VA General Counsel had conceded that summary affirmance was appropriate in this case and, accordingly, summarily affirmed the judgment of the Court. 

Concurrently, the Board in August 2004 denied the SMC claim and also denied a claim for service connection for a respiratory disorder.  The claim for service connection for skin cancer (other than on the face) was again remanded.  The Veteran appealed the two denials from this decision to the Court.  In February 2007, the Court affirmed the denial of service connection for a respiratory disorder but vacated the SMC denial and remanded the matter back to the Board. 

All of the above issues were addressed in a March 2009 Board remand.  After development and readjudication, the Board denied the Veteran's claims for entitlement to specially adapted housing or a special home adaptation grant and financial assistance in the purchase of an automobile or other conveyance, and adaptive equipment therefor in an October 2010 decision.  However, the remaining claims for SMC based on A&A, and service connection for skin cancer (other than on the face) were again remanded for additional development and consideration.  All requested development has been completed and the claims are once again before the Board. 

Finally, based on a sympathetic assessment of the Veteran statements submitted throughout the lengthy course of this appeal concerning the claim for SMC and the evidence of record, the Board has recharacterized the appeal to accurately reflect the scope of the benefits sought, to also include SMC at the housebound rate as reflected on the title page.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53-56 (2011); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's skin cancer, to include multiple actinic keratosis of the upper torso and upper extremities and squamous cell carcinoma of the right forearm, was incurred in, or caused by, his military service.  

2.  The Veteran is in need of regular aid and attendance of another person due to his service-connected coronary artery disease.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for skin cancer, to include multiple actinic keratosis of the upper torso and upper extremities and squamous cell carcinoma of the right forearm, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for SMC based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.350, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claims are being granted.  See, e.g., 38 C.F.R. § 20.1102 (2011) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of his claim).

II. Service Connection Claim 

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other relevant evidence.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), it is presumed he was exposed to herbicides if he served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525) (wherein the Federal Circuit Court clarified that service in the Republic of Vietnam requires service on the landmass or inland waterways of Vietnam).

The following diseases are associated with herbicide exposure for purposes of this presumption:  chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2011).

Even if a Veteran is found not entitled to a regulatory presumption of service connection, however, the claim still must be reviewed to determine whether service connection may be established on a direct-incurrence basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  In fact, the Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

The RO has already conceded the Veteran's presumed exposure to herbicides, including Agent Orange, while stationed in Vietnam during the Vietnam era in granting service connection for diabetes mellitus, type II, on this presumptive basis.  38 C.F.R. § 3.307(a)(6), 3.313(a).  

There is no disputing the Veteran has skin cancer (other than on the face) as he has been diagnosed with squamous cell carcinoma of the forearm, removed in April 2002.  He has also been diagnosed as having multiple actinic keratosis of the upper torso and upper extremities.  Therefore, although his exposure to Agent Orange has been conceded, neither of these diagnoses is presumptively associated with exposure to Agent Orange as they are not on the list of diseases presumed to have been caused by Agent Orange exposure.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

Therefore, to the extent his claim for a skin disorder involves a condition other than the type of skin disorders contemplated by this governing statute and regulation, he must alternatively have proof of actual direct causation.  See again Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) and McCartt v. West, 12 Vet. App. 164, 167 (1999).

As noted above, there is no disputing the Veteran suffers from skin cancer.  In fact, he is already service connected for basal cell carcinoma of the face, effective from November, 17 1993.  Here, the Veteran's private treatment records from January 1988 to February 2003 from various physicians, and his VA treatment records from January 1972 to February 2010, show his continuous treatment for actinic keratosis and squamous and basal cell carcinomas.  Additionally, a February 2002 VA surgical pathology record indicates that the Veteran had squamous cell carcinoma of the right forearm, and the excision of "squamous cell right forearm" was performed in April 2002.  These diagnoses were most recently confirmed by the April 2012 VA examiner.  

The Veteran has undergone several VA compensation examinations to determine the nature and etiology of the Veteran's skin cancer (other than on the face) throughout the extensive course of this appeal.  On VA examination in January 2002, the Veteran was diagnosed as having multiple actinic keratosis of the upper torso and upper extremities.  The examiner noted that he had multiple actinic keratosis and also basal cell carcinoma since he had been in the active military.

More recently, in September 2009 following the Board's prior March 2009 remand, the Veteran was scheduled for a VA examination.  However, he was not afforded a separate VA dermatology examination, as was specifically asked in the March 2009 remand.  Instead, the examiner addressed this claim in the context of the examination to ascertain the Veteran's entitlement to SMC, discussed below.  Additionally, this VA examination addressed several skin disabilities of the facial region and noted "basal cell carcinomas of the skin," but there was no discussion of the Veteran's skin, other than the face.  The Board also requested an opinion as to whether the Veteran's excision of the right forearm in April 2002, resulting in the diagnosis of squamous cell carcinoma, fully resolved and, if so, whether that disability may be etiologically related to the Veteran's military service.  

Therefore, the claim was again remanded in October 2010 in order to obtain this required medical nexus opinion.  Pursuant to the October 2010 remand directives, the April 2012 examiner reviewed the Veteran's claims file, including the numerous private and VA treatment records.  The examiner determined that the squamous cell carcinoma found at the April 2002 biopsy had resolved, but also stated it is at least as likely as not etiologically related to the Veteran's military service.  By way of rationale, the examiner noted the Veteran's history of basal cell carcinoma and actinic keratosis, which is service-connected.  He stated both basal cell carcinoma and squamous cell carcinoma are caused by exposure to the sun over a period of time.  Therefore, there is a nexus between both cancers, squamous and basal cell, and the Veteran's exposure to the sun during his military service.  The examiner restated this opinion in the May 2012 RO request for clarification.  

Accordingly, when resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for skin cancer, to include multiple actinic keratosis of the upper torso and upper extremities and squamous cell carcinoma of the right forearm, is warranted.  The appeal is granted.

III. Special Monthly Compensation Based on the Need for Aid and Attendance

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) (2011). 

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: Inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a). 

"Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.  

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c). 

Special monthly compensation is also payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

When all the evidence is assembled, the Secretary is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the Board shall adjudicate the issue on the basis of the record, keeping in mind the benefit of the doubt. 

Service connection is currently in effect for (1) bilateral hearing loss, rated at 100 percent; (2) coronary artery disease, rated at 100 percent; (3) basal cell carcinoma of the face, actinic keratosis, rated at 50 percent; (4) diabetes mellitus, type II, rated at 20 percent; (5) labyrinthitis with tinnitus, rated at 10 percent; and, (6) residuals of a crush injury to the right lower extremity, rated at 10 percent.  The Veteran has had a combined disability rating of 100 percent since November 17, 1993.  Additionally, he is already in receipt of SMC (k)(1) for deafness of both ears, and SMC (s)(1) for the 100 percent rating for bilateral hearing loss, with the additional service-connected disabilities independently ratable at 60 percent, even excluding the recently granted coronary artery disease in an September 2011 rating decision, effective from November 17, 1993.  Finally, as noted above, the Veteran is also now service connected for skin cancer (other than of the face).  

The Veteran and his wife's various statements taken together indicate his belief that he is entitled to special monthly compensation based on his need for regular aid and attendance.  Specifically, the Veteran's wife is the person who takes care of him, physically and concerning any financial matters.  

In an effort to assist the Veteran in the support of his claim, he was scheduled for several VA examinations dated April 2000, September 2001, September 2009, and most recently in April 2012.  The April 2000 examiner did not specifically comment as to whether the Veteran was in need of the regular aid and assistance of another as a result of his service-connected disabilities.  However, it was noted that, at that time, the Veteran was able to eat, bathe, dress, go to the bathroom, and walk in and out of the house unassisted.  The examiner also noted the Veteran's wife brought his medications to him, but he was not bedridden.  

The September 2001 examiner also noted the Veteran arrived at the examination in a taxi unassisted, and is not bedridden or hospitalized.  This examiner did not specifically render an opinion as to whether the Veteran requires regular aid and attendance of another person but did note the Veteran suffers from weakness in the legs and vertigo on account of his service-connected diabetes and labyrinthitis, respectively.  

In September 2009, the Veteran was again reexamined to determine the need for regular aid and attendance.  During this examination, the Veteran was noted as suffering from severe senile dementia, which is not service connected, and did not speak.  Consequently, an accurate medical history from the Veteran was unobtainable.  The Veteran's wife provided all medical history during this examination.  The Veteran's wife also handles all the financial affairs and assists the Veteran when leaving the home, especially considering the Veteran can no longer drive.  The examiner determined the Veteran requires the regular aid and attendance of another person because his senile dementia causes permanent total disability.  Additionally, he requires aid and attendance to protect himself from falls, injury, and to leave the immediate vicinity of his home.  However, an opinion concerning the need for aid and attendance as a result of only his service-connected disabilities was not provided. 

Consequently, the Board remanded this claim in October 2010 for an additional opinion so a VA examiner may consider only the Veteran's service connected disabilities.  And, after that October 2010 remand, the RO granted the Veteran's claim for coronary artery disease in a September 2011 rating decision.  

A March 2011 examination for housebound status or permanent need for regular aid and attendance shows the Veteran is confined to his bed 24 hours a day.  Additionally, he cannot feed or make meals for himself, bathe, or manage his own financial affairs.  He requires the medication management.  The Veteran also only leaves the house for special appointments.  

Similarly, the April 2012 examiner noted the Veteran arrived at the examination in an ambulance and was accompanied by his wife.  Additionally, the Veteran is now bed bound, does not walk, and is cared for by others on a total care basis.  Specifically concerning the service-connected disabilities, the only disability the examiner determined requires aid and attendance is the now service connected coronary artery disease, which is rated at 100 percent.  The examiner also stated the Veteran is bedridden and requires the aid and attendance of another person for protection from the daily activities of living.  There is no medical opinion of record that contradicts this examiner's determination that he does not need the aid and attendance of another person.   

After a careful review of the record, the Board finds that the criteria for entitlement to SMC based on the need for regular aid and attendance have been met.  In reaching this determination, the evidence of record clearly demonstrates that the Veteran is bedridden at least on account of his coronary artery disease and requires the aid attendance of another person for the protection of daily activities.  

Consequently, although the previous examinations did not reach this determination, only the April 2012 examination included the recently service- connected coronary artery disease.  Additionally, this examiner considered only the service-connected disabilities in concluding the Veteran does in fact need the aid and assistance of others for protection from the hazards or dangers incident to his daily environment.  Simply put, the now service-connected coronary artery disease so clearly impacts the Veteran's ability to perform daily activities that the April 2012 VA examiner's opinion can be reasonably interpreted to recognize that fact.  There is also no medical opinion of record that contradicts this VA examiner. 

Therefore, resolving all doubt in the Veteran's favor, the Board finds that he is unable to function in an appropriate manner without supervision and assistance, and that SMC based on the need for the regular aid and attendance of another person is therefore warranted.  38 U.S.C.A. § 5107(b). 

Because the Board is awarding SMC based on aid and attendance, the claim for SMC at the housebound rate is moot as SMC at the aid and attendance rate set forth at 38 U.S.C.A. § 1114(l) is greater than SMC at the rate set forth at 38 U.S.C.A. § 1114(s) based on being housebound. 


ORDER

Service connection for skin cancer, to include multiple actinic keratosis of the upper torso and upper extremities and squamous cell carcinoma of the right forearm, is granted.

Entitlement to special monthly compensation based on the need for aid and attendance is granted. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


